                                                                        rLERKSOFFICE U.:.Dism COUU
                                                                              AT ROANOV ,VA
                      IN TH E UN ITED STATE S D IST RICT CO U RT                   FILED
                     FO R T H E W ESTERN D ISTRICT O F W RGIN IA                 JUL 7 2219
                                  RO AN O U D IW SION
                                                                             JUUA .   LEX f*
                                                                                           :R:R*
                                                                             :
W AY N E B.,                                                             >
                                                                             .
                                                                                      CLERK '-.

               l3lldtztiff                     Case N o.7:18-cv-0070


AN D REW SAU L,                                By:     M ichaelF.U rbansld
Acting Com m issiohetofSocial                  ChiefUnited StatesDistrictJudge
Security,

               D efendant.

                                       O RDE R

      Thism atterw asrefezred to the H onorableRobertS.Ballou,United StatesM agistrate

Judge,pursuantto28U.S.C.j6369$(1)4.
                                  8),forproposed finclingsoffactand a
recommended disposition.Themagistratejudgefiled azeportand recommendation onlune
25,2019,recommendingthattheplainéff'smotion forsllmmaryjudgmentbegrantedin
part,theCommissioner'smoéon fozsllmmaryjudgmentbedenied,and thecasebe
zemanded forfuttherconsideration bytheAdministtadveLawludge.No objecéonsto the
reportand recom m endadon havebeen flled,and the courtisoftheopinion thatthereport

and recomm endation should be adopted in itsentitetp

      Assuch,itishereby O RD E RED that:

               Thereportand recommendadon (ECF No.19)isADOPTED in itsentirety;
               Plaintiff'smoéon fotsummaly judgment(ECF No.11)isGRANTED in
               part;

               Defendant'smotion fozsummaryjudgment(ECF No.14)isDEN IED;
4. ThiscaseisRE M AN D E D to the Com m issionerpursuantto sentence six of

   42U.S.C.j405(g)forftutherconsideration consistentwit.h thereportand
   zecom m endaéon;and

5. Tlaism atterisD ISM ISSED and ST RICKRN from theactive docketofthe

   court.


                             snteted: c y - /o ---/
                         /w#       s'rimr4 .             !--,2,
                                                              *
                                                              ''
                             M ichael .Urbanski      .   .....   .. .- . .,. . .-

                             ChlefUnitedjtatesDisttictludge




                                 2
